 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                              ***
 7   WILMINGTON       SAVINGS     FUND                Case No. 2:17-cv-00082-RFB-GWF
     SOCIETY, FSB DBA CHRISTIANA TRUST
 8   AS TRUSTEE FOR HLSS MORTGAGE
     MASTER TRUST FOR THE BENEFIT OF
 9   THE HOLDERS OF THE SERIES 2014-1                            ORDER
     CERTIFICATES ISSUED BY HLSS
10   MORTGAGE MASTER TRUST,
11                    Plaintiff,
          v.
12

13   SFR INVESTMENTS POOL 1, LLC; and
     WASHBURN CREEK ASSOCIATION,
14
                    Defendants.
15

16
     WASHBURN CREEK ASSOCIATION,
17
                Third-Party Plaintiff,
18        v.
19
     ABSOLUTE      COLLECTION            SERVICES,
20   LLC,
21             Third-Party Defendant.
22
     SFR INVESTMENTS POOL 1, LLC,
23
         Counter-Claimant/Cross-Claimant,
24        v.
25
     WILMINGTON       SAVINGS     FUND
26   SOCIETY, FSB DBA CHRISTIANA TRUST
     AS TRUSTEE FOR HLSS MORTGAGE
27   MASTER TRUST FOR THE BENEFIT OF
     THE HOLDERS OF THE SERIES 2014-1
28   CERTIFICATES ISSUED BY HLSS
         MORTGAGE MASTER TRUST; HOUSING
 1       AND      URBAN      DEVELOPMENT,        a
         government agency; FILIMON MIJAREZ, an
 2       individual; EVA MIJAREZ, an individual,
 3          Counter-Defendant/Cross-Defendants.
 4

 5         I.       INTRODUCTION
 6               Before the Court are Defendant Washburn Creek Association’s Second Motion for
 7   Summary Judgment (ECF No. 67) and Defendant Counter-Claimant/Cross-Claimant SFR
 8   Investments Pool 1, LLC’s Motion for Summary Judgment (ECF No. 68).
 9               In the complaint filed January 10, 2017, Plaintiff Wilmington Savings Fund Society,
10   FSB doing business as Christiana Trust on behalf of HLSS Mortgage Master Trust on behalf of
11   Holders of the Series 2014-1 Certificates Issued by HLSS Mortgage Master Trust (“Wilmington”)
12   states five causes of action: (1) Quiet Title/Declaratory Relief Pursuant to 28 U.S.C. § 2201, NRS
13   30.010 et seq., and NRS 40.010; (2) Declaratory Relief Under Amendments V and XIV to the
14   United States Constitution; (3) Quiet Title Under the Amendments V and XIV to the United States
15   Constitution; (4) Permanent and Preliminary Injunction; and (5) Unjust Enrichment. ECF No. 1.
16               For the reasons stated below, the Court grants Washburn Creek Association’s Second
17   Motion for Summary Judgment. The Court grants in part and denies in part SFR Investments Pool
18   1, LLC’s Motion for Summary Judgment as detailed below.
19

20         II.      FACTUAL BACKGROUND
21               The Court finds that the following facts are undisputed for the purposes of the motions
22   under consideration.1
23               Filimon Mijarez and Eva Mijarez formerly owned a property located at 624 Bengal Bay
24   Avenue, North Las Vegas, Nevada 89081 (APN 124-35-315-008) (“the Property”). The Deed of
25   Trust executed by the Mijarezes and recorded on April 28, 2008 identifies Direct Equity Mortgage,
26
     1
      Wilmington appears to vaguely suggest that some of the public records may contain hearsay information,
27   but it does not identify such hearsay and it does not deny the authenticity or accuracy of the relevant portions
     of the public records under consideration in this order. The Court finds the public recorded documents to
28   be appropriate for findings of fact for this order.

                                                            2
 1   LLC as the Lender, Mortgage Electronic Registration Systems, Inc. (“MERS”) as the nominee

 2   Beneficiary, and Fidelity National Title Agency as the Trustee, and secures a loan in the amount

 3   of $266,945.00

 4              On February 1, 2012, a Notice of Delinquent Assessment was recorded against the property

 5   by Absolute Collection Services, LLC on behalf of Washburn.

 6              On May 7, 2012, a Notice of Default and Election to Sell Under Homeowners Association

 7   Lien was recorded against the Property by Absolute Collection Services, LLC on behalf of

 8   Washburn stating that the amount due was $1,910.00.

 9              On August 28, 2012, a Notice of Trustee’s Sale was recorded against the Property by

10   Absolute Collection Services, LLC on behalf of Washburn stating that the amount due as of the

11   initial publication of the Notice of Sale was $3,614.00.

12              On January 15, 2013, a nonjudicial foreclosure sale (“HOA sale”) occurred whereby SFR

13   acquired its interest, if any, in the Property for $13,600.00. SFR Investments Pool is the current

14   title holder of record.

15              On June 25, 2014, an Assignment of Deed of Trust was recorded, assigning the beneficial

16   interest in the Deed of Trust to Wilmington.

17

18       III.      PROCEDURAL BACKGROUND
19              Wilmington filed its complaint on January 10, 2017. ECF No. 1. Washburn filed its answer

20   on March 23, 2017. ECF No. 12.

21              On March 30, 2017, Washburn Creek filed a third-party complaint against Absolute

22   Collection Services, LLC. ECF No. 15. On April 6, 2017, SFR filed its answer to Wilmington

23   with a counter-claim against Wilmington and cross-claims against Filimon Mijarez, Eva Mijarez,

24   and Housing and Urban Development. ECF No. 18. Wilmington filed an answer to SFR’s

25   counter-claim on April 13, 2017. ECF No. 19. Absolute Collection Services filed an answer to

26   Washburn Creek’s third-party complaint on May 4, 2017. ECF No. 29.

27              On May 9, 2017, the Court entered a scheduling order. ECF No. 33. Discovery closed on

28   November 6, 2017. ECF No. 44.
                                                       3
 1             On November 28, 2017, Washburn filed a Motion for Summary Judgment. ECF No. 45.

 2   On January 9, 2018, Wilmington and SFR each filed a Motion for Summary Judgment. ECF Nos.

 3   49, 51.

 4             On July 13, 2018, the Court denied the three pending motions for summary judgment

 5   without prejudice and issued a stay in the case pending the Nevada Supreme Court’s decision on

 6   a certified question of law regarding NRS 116’s notice requirement in Bank of N.Y. Mellon v. Star

 7   Hill Homeowners Ass’n, Case No. 2:16-cv-02561-RFB-PAL. ECF No. 49. The Nevada Supreme

 8   Court published an answer to the certified question on August 2, 2018. SFR Investments Pool 1,

 9   LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev. 2018).

10             On August 22, 2018, Washburn filed the instant Second Motion for Summary Judgment.

11   ECF No. 67. On August 23, 2018, SFR filed the instant Motion for Summary Judgment. ECF

12   No. 68. The Court will now lift the stay in this case and consider the pending motions.

13

14      IV.       LEGAL STANDARD

15             Summary judgment is appropriate when the pleadings, depositions, answers to

16   interrogatories, and admissions on file, together with the affidavits, if any, show “that there is no

17   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

18   law.” Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When

19   considering the propriety of summary judgment, the court views all facts and draws all inferences

20   in the light most favorable to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789,

21   793 (9th Cir. 2014). If the movant has carried its burden, the non-moving party “must do more

22   than simply show that there is some metaphysical doubt as to the material facts . . . . Where the

23   record taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there

24   is no genuine issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (alteration in original)

25   (internal quotation marks omitted).

26

27      V.        DISCUSSION

28                a. SFR’s Motion for Summary Judgment

                                                       4
 1           SFR seeks summary judgment against Wilmington as to Wilmington’s claims and SFR’s

 2   counter-claim and against Filimon Mijarez, Eva Mijarez, and Housing and Urban Development as

 3   to SFR’s cross-claims. Only Wilmington responded to SFR’s motion.

 4                       i. Statute of Limitations

 5           SFR argues that Wilmington’s claims are barred by the applicable statute of limitations.

 6   For statute of limitations calculations, time is computed from the day the cause of action accrued.

 7   Clark v. Robison, 944 P.2d 788, 789 (Nev. 1997). The foreclosure sale occurred on January 15,

 8   2013. The Court finds that this is the date upon which all of Wilmington’s claims regarding the

 9   invalidity of the foreclosure sale arose. The complaint was filed on January 10, 2017, just under

10   four years later.

11           SFR argues that a three-year statute of limitations applies pursuant to Nevada Revised

12   Statute (“NRS”) 11.190(3)(a). The Court addresses each of Wilmington’s five claims, and the

13   applicable statute of limitations for each, in turn.

14                       i.    First Cause of Action

15           In its first cause of action, Wilmington alleges that its priority interest in the Property is

16   protected by NRS 116.3116(2)(b) and by Washburn’s Declaration of Covenants, Conditions, and

17   Restrictions (“CC&Rs”). Wilmington also alleges that the notice and mailing requirements for

18   foreclosure violated Nevada law. Insofar as Wilmington’s claim relates to any right protected by

19   NRS 116.3116 and the violation of that right, Wilmington’s first cause of action carries a three-

20   year statute of limitations pursuant to NRS 11.190(3)(a), which applies to actions upon a liability

21   created by statute. Because Wilmington’s Complaint was filed over three years after the cause of

22   action accrued, the three-year statute of limitations bars Wilmington’s complaint against SFR as

23   to wrongful foreclosure under NRS 116.3116 or related statutes.

24           The three-year statute of limitations pursuant to NRS 11.190(3)(a) does not foreclose

25   Wilmington’s first claim as relates to any right protected by Washburn’s CC&Rs. However, as a

26   matter of law, a foreclosure sale cannot be invalidated by an HOA’s failure to comply with a

27   requirement in its own CC&Rs. NRS 116.1104 states that, absent express statutory language to

28   the contrary, Chapter 116’s provisions “may not be varied by agreement, and rights conferred by

                                                        5
 1   it may not be waived.” Chapter 116 does not expressly provide that a declaration can set forth

 2   additional notice requirements that, unless satisfied, negate the status of the super-priority portion

 3   of an HOA’s lien. See SFR Investments Pool 1 v. U.S. Bank, 334 P.3d 408, 418–19 (Nev. 2014)

 4   (holding that the bank’s argument that a mortgage savings clause in the CC&Rs subordinated

 5   the HOA’s super-priority lien was defeated by NRS 116.1104, and stating that “[t]he mortgage

 6   savings clause thus does not affect NRS 116.3116(2)’s application in this case”).

 7           Wilmington is not entitled to the five-year statute of limitations for certain quiet title

 8   actions pursuant to NRS 11.070 and 11.080. The statute of limitations provided by these code

 9   sections only apply when the plaintiff actually “was seized or possessed of the premises.” Nev.

10   Rev. Stat. §§ 11.070, 11.080; see also Saticoy Bay LLC Series 2021 Gray Eagle Way v. JPMorgan

11   Chase Bank, N.A., 388 P.3d 226, 232 (Nev. 2017) (NRS 11.080); Bissell v. Coll. Dev. Co., 469

12   P.2d 705, 707 (Nev. 1970) (NRS 11.070). NRS 11.070 and 11.080 do not apply to claims by

13   parties that held only a lien interest, not title.

14                        ii.   Second & Third Causes of Action

15           In its second and third causes of action, Wilmington alleges that NRS 116.3116 et seq. is

16   facially unconstitutional and that any purposed notice in the instant case was inadequate,

17   insufficient, and in violation of Wilmington’s constitutional rights to due process. The Court finds

18   that because these allegations are not based upon a liability created by statute, they fall within the
19   four-year catch-all provision at NRS 11.220 and are not foreclosed.2

20                       iii.   Fourth Cause of Action

21           In its fourth cause of action, Wilmington seeks injunctive relief against SFR. As injunctive

22   relief is a remedy rather than a stand-alone substantive claim, the Court finds that the statute of

23   limitations does not by itself prohibit this requested relief.

24                       iv.    Fifth Cause of Action

25           In its fifth cause of action, Wilmington alleges that SFR has been unjustly enriched by the

26

27   2
       While SFR summarily argues that Wilmington’s claims are time-barred even under a four-year statute of
     limitations, SFR does not explain why this would be true given SFR’s concession that Wilmington filed its
28   complaint greater than three but less than four years after the cause of action accrued.

                                                          6
 1   HOA sale and usage of the Property. Wilmington’s equitable unjust enrichment claim carries a

 2   four-year statute of limitations pursuant to the catch-all provision at NRS 11.220. The Court finds

 3   that Wilmington’s unjust enrichment claim is therefore not foreclosed by the statute of limitations.

 4                        ii. Facial Unconstitutionality

 5             SFR argues that Wilmington’s claim that NRS Chapter 116 facially violates its

 6   constitutional due process rights is foreclosed by Nevada Supreme Court case law. The Court

 7   agrees.

 8             In Bourne Valley Court Trust v. Wells Fargo Bank, NA, the Ninth Circuit held that the opt-

 9   in notice scheme outlined in NRS Chapter 116 did not meet the minimum requirements of

10   constitutional due process and that NRS 116.31168 did not incorporate the notice requirements of

11   NRS 107.090. 832 F.3d 1154, 1158–59 (9th Cir. 2016), cert. denied, 137 S. Ct. 2296 (2017). This

12   holding was based upon the Ninth Circuit’s interpretation of Nevada’s statutory scheme under

13   NRS Chapter 116 as an “opt-in” notice statutory scheme. Importantly, the Nevada Supreme Court

14   had not yet had a direct opportunity to construe the applicable statutes. The Nevada Supreme

15   Court thereafter held that NRS 116.31168 incorporated the notice requirements of NRS 107.090.

16   SFR Investments Pool 1, LLC v. Bank of New York Mellon, 422 P.3d 1248, 1252 (Nev. 2018).

17   Thus, the Nevada Supreme Court found notice to be mandatory to interest holders like Plaintiff.

18   Id. As the Nevada Supreme Court had not previously had an opportunity to explicitly construe the
19   respective state statutes in terms of their notice requirements and as the Nevada Supreme Court is

20   the final arbiter of the construction of Nevada statutes, this Court must follow the Nevada Supreme

21   Court’s interpretation of Nevada statutes in this case. California Teachers Ass’n v. State Bd. of

22   Educ., 271 F.3d 1141, 1146 (9th Cir. 2001) (explaining that “it is solely within the province of the

23   state courts to authoritatively construe state legislation”); Owen By & Through Owen v. United

24   States, 713 F.2d 1461, 1464 (9th Cir. 1983) (noting that Ninth Circuit’s interpretation of state law

25   is only binding to the extent there is no subsequent indication from the state court that the

26   interpretation was incorrect). This Court has previously found consistent with the Nevada

27   Supreme Court’s interpretation of Nevada law that NRS 107.090 as incorporated by the Nevada

28   HOA lien statute satisfies due process requirements. JPMorgan Chase Bank, N.A. v. SFR
                                                       7
 1   Investments Pool 1, LLC, 200 F. Supp. 3d 1141, 1160–61 (D. Nev. 2016). The Court incorporates

 2   that prior reasoning by reference. Based upon the holding of the Nevada Supreme Court in SFR

 3   Investments Pool 1 and this Court’s prior analysis, the Court finds that Nevada’s statutory scheme

 4   in NRS Chapter 116 does not violate due process. Therefore, SFR is entitled to summary judgment

 5   on Wilmington’s claim as to the facial constitutionality of NRS Chapter 116.

 6                       iii. As-Applied Unconstitutionality

 7           SFR argues that Wilmington lacks standing to make its due process challenge because it

 8   received actual notice of the HOA sale and therefore experienced no injury in fact. The Court

 9   interprets this to be an argument that Wilmington was not in fact deprived of constitutionally-

10   compliant notice and that any as-applied due process challenge must therefore fail.

11           The Court finds that the notice in this case did not deprive Wilmington of due process

12   under the federal constitution. Before a state takes any action that will adversely “affect an interest

13   in life, liberty, or property . . . , a State must provide ‘notice reasonably calculated, under all

14   circumstances, to apprise interested parties of the pendency of the action and afford them an

15   opportunity to present their objections.’” Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 795

16   (1983) (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). “The

17   notice must be of such nature as reasonably to convey the required information, . . . and it must

18   afford a reasonable time for those interested to make their appearance.” Mullane, 339 U.S. at 315
19   (citations and quotations omitted). And “if with due regard for the practicalities and peculiarities

20   of the case these conditions are reasonably met, the constitutional requirements are satisfied.” Id.

21           The Court finds, based upon Wilmington’s own allegations, that Wilmington received

22   notice of Washburn’s intent to sell the property long before Washburn took any action to foreclose

23   upon the its lien. 3 The Notice of Default was recorded on May 7, 2012 and the Notice of Trustee’s

24   Sale was recorded on August 28, 2012, providing adequate notice before the January 15, 2013

25
     3
       The Court notes that Wilmington did not in fact acquire any interest in the property until over a year after
26   the HOA sale had occurred. But because Wilmington’s complaint and the instant motions do not
     differentiate between Wilmington and Wilmington’s predecessor-in-interest for the purpose of discussing
27   receipt of notice, non-payment of tender, accrual of the statute of limitations, and other material facts, the
     Court follows suit and uses “Wilmington” to also capture Wilmington’s predecessor-in-interest when
28   applicable.

                                                           8
 1   auction. Wilmington does not allege that it was unaware of these notices. Because Wilmington

 2   had notice for several months of the intended sale of the property, Wilmington had sufficient

 3   opportunity to invoke whatever means available, including court intervention or engaging the

 4   foreclosing entities, to prevent or halt the sale. It did not. “[I]t is well established that due process

 5   is not offended by requiring a person with actual, timely knowledge of an event that may affect a

 6   right to exercise due diligence and take necessary steps to preserve that right.” In re Medaglia, 52

 7   F.3d 451, 455 (2d Cir. 1995). Wilmington’s as-applied due process claim must consequently fail

 8   as a matter of law, entitling SFR to summary judgment.

 9                      iv. Unjust Enrichment

10           SFR argues that Wilmington’s unjust enrichment claim also fails as a matter of law. In its

11   unjust enrichment count, Wilmington seeks to revoke from SFR (1) any interest in the Property

12   and (2) the benefit of Wilmington’s payment of taxes, insurance or HOA assessments since the

13   time of the HOA Sale.

14           Unjust enrichment is a theory of restitution in which a plaintiff confers a benefit and seeks

15   payment of “as much as he ... deserve[s]” for that benefit. Certified Fire Prot. Inc. v. Precision

16   Constr., 283 P.3d 250, 257 (Nev. 2012) (alteration in original). “Unjust enrichment exists when

17   the plaintiff confers a benefit on the defendant, the defendant appreciates such benefit, and there

18   is acceptance and retention by the defendant of such benefit under circumstances such that it would
19   be inequitable for him to retain the benefit without payment for the value thereof.” Id. Benefit

20   “denotes any form of advantage,” including but not limited to retention of money or property. Id.

21   However, “principles of unjust enrichment will not support the imposition of a liability that leaves

22   an innocent recipient worse off . . . than if the transaction with the claimant had never taken place.”

23   Id.

24           Insofar as Wilmington argues SFR’s interest in the property constitutes unjust enrichment,

25   Wilmington cannot succeed. Wilmington cannot demonstrate that it possessed any encumbrance

26   on the Property, as detailed by this Court above.

27           SFR argues that Wilmington’s unjust enrichment claim regarding its alleged payment of

28   taxes, insurance or HOA assessments is barred by the voluntary payment doctrine. “The voluntary
                                                        9
 1   payment doctrine is a long-standing doctrine of law, which clearly provides that one who makes a

 2   payment voluntarily cannot recover it on the ground that he was under no legal obligation to make

 3   the payment.” Nevada Ass’n Servs., Inc. v. Eighth Jud. Dist. Ct., 338 P.3d 1250, 1252 (Nev. 2014)

 4   (citation omitted). Once SFR has shown that voluntary payments were made, Wilmington bears

 5   the burden to demonstrate that it meets an exception to the voluntary payment doctrine. Id. at

 6   1254.

 7           While SFR’s legal argument has merit, SFR fails to identify facts to this Court regarding

 8   what payments Wilmington made and whether they were made voluntarily. Wilmington fails to

 9   respond to SFR’s unjust enrichment arguments. The Court has not been presented with enough

10   information at this time to conclude that SFR is entitled to summary judgment as to Wilmington’s

11   unjust enrichment claim regarding its alleged payment of taxes, insurance or HOA assessments.

12                      v. Cross-Claims and Counter-Claim for Quiet Title

13           SFR seeks summary judgment in its favor on its counter-claim against Wilmington for

14   quiet title. It requests declaratory relief that the HOA sale vested title in SFR and that Wilmington

15   lacks a right of redemption. Wilmington declines to address this argument in its response.

16           SFR additionally seeks summary judgment in its favor on its cross-claims against Filimon

17   Mijarez, Eva Mijarez, and Housing and Urban Development. SFR has cross-claimed against these

18   parties based on their potential claim to an interest in the Property. The Mijarezes have not
19   participated in this lawsuit thus far. Housing and Urban Development filed a stipulation on

20   December 18, 2017 noting that it declines to participate and agrees to accept the judgment of this

21   Court, reserving its right to appeal. ECF No. 48.

22           As SFR is the record title holder, it is Wilmington’s burden to show that the sale should be

23   set aside. See Nationstar Mortg., LLC v. Saticoy Bay LLC Series 2227 Shadow Canyon, 405 P.3d

24   641, 646 (Nev. 2017). For the reasons discussed above, the Court finds that Wilmington is unable

25   as a matter of law to show that its interest in the property was preserved. The Court can further

26   identify no preserved interest in the property held by Filimon Mijarez, Eva Mijarez, or Housing

27   and Urban Development. The Court therefore grants summary judgment as to SFR’s counter-

28   ///
                                                      10
 1   claim against Wilmington and cross-claims against Filimon Mijarez, Eva Mijarez, and Housing

 2   and Urban Development and grants declaratory relief.

 3                b. Washburn’s Motion for Summary Judgment

 4          Washburn seeks summary judgment against Wilmington. Washburn and SFR each filed

 5   responses.

 6                      i. Propriety of Washburn as a Party

 7          Washburn argues that it is an improper party to this suit. It asserts that Wilmington has no

 8   quiet title action against it because Washburn makes no claim or warranty to the title of the
     Property. Washburn argues that it takes no position as to whether the foreclosure sale did or did
 9
     not extinguish Wilmington’s deed of trust, nor on the quality of the interest conveyed to SFR.
10
     Wilmington and SFR both argue that Washburn is a necessary party to the resolution of this case.
11
            The Court finds that Washburn is a proper party to this action. Wilmington seeks to nullify
12
     the HOA sale, which could implicate the reinstatement of Washburn’s lien interest as an
13
     encumbrance against the Property.     Moreover, Washburn was the party responsible for the
14
     foreclosure process, the constitutionality of which Wilmington seeks to litigate. The Court
15
     therefore disagrees that Washburn is an improper Defendant in this suit and declines to grant
16
     summary judgment on that basis.
17
                       ii. Facial and As-Applied Unconstitutionality
18
            Washburn reiterates SFR’s arguments above that (1) NRS Chapter 116 is not facially
19
     unconstitutional and (2) Wilmington had actual notice of the HOA sale compliant with procedural
20   due process requirements. The Court incorporates by reference its analysis of these issues above
21   and grants summary judgment as to these claims against Washburn.
22                     iii. Commercial Reasonableness
23          Washburn argues that there is no requirement of commercial reasonableness in HOA non-
24   judicial foreclosure sales conducted pursuant to NRS 116 and that, in the alternative, the
25   foreclosure price was sufficient. In its complaint, Wilmington does not incorporate allegations of
26   commercial unreasonableness in its counts against any Defendant, though Wilmington does allege

27   that the HOA sale was commercially unreasonable in its general allegations. Wilmington also

28   declines to address this argument in its response to Washburn’s motion.

                                                    11
 1           To the extent Wilmington has stated a claim against any Defendant based on the alleged

 2   commercial unreasonableness of the HOA sale, the Court agrees with Washburn that such a claim

 3   necessarily fails based upon Nevada law and clear Nevada Supreme Court precedent. NRS

 4   Chapter 116 does not contain any provisions requiring that an HOA foreclosure sale be

 5   commercially reasonable, nor does it provide for parties to be able to set aside foreclosure sales as

 6   being commercially unreasonable. Chapter 116 does require that “[e]very contract or duty
     governed by this chapter imposes an obligation of good faith in its performance or
 7
     enforcement.” NRS 116.1113. “Good faith” is defined in the Nevada Revised Statutes as meaning
 8
     “honesty in fact and the observance of reasonable commercial standards of fair dealing.” NRS
 9
     104.1201(t). This definition only applies, however, to the extent that an action is governed by
10
     another article of the Uniform Commercial Code (“UCC”) as adopted in Nevada. NRS
11
     104.1102. The Nevada Supreme Court has clearly held that HOA foreclosure sales are not
12
     governed by the commercial reasonableness standard of the UCC as adopted in Nevada: “we hold
13
     that [commercial reasonableness] has no applicability in the context of an HOA foreclosure
14
     involving the sale of real property. As to the Restatement’s 20-percent standard, we clarify that
15
     Shadow Wood did not overturn this court’s longstanding rule that inadequacy of price, however
16
     gross, is not in itself a sufficient ground for setting aside a trustee's sale absent additional proof of
17
     some element of fraud, unfairness, or oppression as accounts for and brings about the inadequacy
18   of price.” Nationstar Mortg., LLC v. Saticoy Bay LLC Series 2227 Shadow Canyon, 405 P.3d
19   641, 642–43 (Nev. 2017) (internal citations omitted). Thus, to the extent Wilmington bases a claim
20   on commercial unreasonableness, such a claim is contrary to Nevada law and must be rejected.
21                      iv. Tender
22           Washburn argues that Wilmington never claims that it even attempted to tender any amount
23   to Washburn. Because Wilmington had notice of the upcoming HOA sale and failed to take action
24   to prevent it, Washburn argues, Wilmington is not entitled to relief. Wilmington does not address

25   this argument in its response.

26           Pursuant to NRS 116.31162, a homeowner has at least 90 days following notice to pay off

27   the prior nine months of unpaid HOA dues and maintenance and nuisance-abatement charges –

28   constituting the HOA’s super-priority lien – before an HOA may proceed to foreclosure sale. See

                                                        12
 1   NRS 116.31162; SFR Investments Pool 1 v. U.S. Bank, 334 P.3d 408, 411 (Nev. 2014).

 2   Wilmington’s complaint does not allege that any tender was attempted or accepted. As discussed

 3   above, the Court has found that Wilmington received constitutionally adequate notice. The Court

 4   agrees that Wilmington makes no tender-related argument that would prevent a summary judgment

 5   in Washburn’s favor.

 6

 7      VI.      CONCLUSION

 8            IT IS THEREFORE ORDERED that the stay in this case is LIFTED.

 9            IT IS FURTHER ORDERED that Defendant Washburn Creek Association’s Second

10   Motion for Summary Judgment (ECF No. 67) is GRANTED.

11            IT IS FURTHER ORDERED that Defendant SFR Investments Pool 1, LLC’s Motion for

12   Summary Judgment (ECF No. 68) is DENIED in part and GRANTED in part as follows: DENIED

13   as to Wilmington’s unjust enrichment claim regarding taxes, insurance or HOA assessments;

14   GRANTED as to all other claims by Wilmington; GRANTED as to SFR’s counter-claim against

15   Wilmington; and GRANTED as to cross-claims against Filimon Mijarez, Eva Mijarez, and

16   Housing and Urban Development.

17            IT IS FURTHER ORDERED that the Court issues declaratory relief in favor of SFR and

18   states the following: that the HOA foreclosure sale and the resulting foreclosure deed are valid as

19   a matter of law; that SFR is the rightful owner of title to the Property; and that Wilmington, Filimon

20   Mijarez, Eva Mijarez, and Housing and Urban Development have no legally cognizable interest in

21   the Property at this time.

22            IT IS FURTHER ORDERED that a status conference is set in this case for April 23,

23   2019 at 1:00 PM in LV Courtroom 7C.

24            DATED: March 27, 2019.

25
                                                           ______________________________
26                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRCIT JUDGE
27

28
                                                      13
